 In the Matter of FISCHER LUMBER Co.andWILLIAMETTE VALLEY DIS-TRICT COUNCIL, CHARTERED BY UNITEDBROTHERHOODOF CARPENTERSJOINERS OF AMERICA, A. F. LCase No. 19-R-1499.-Decided June19, 1945Mr. Dale Fischer,of -Marcola,Oreg.,for the Company.Messrs.ReeseWingardandC. P. Richards,of Eugene,Oreg.,for the\F LMessrs.Harry GeorgeandGeo.Brown,ofPortland,Oreg., andMessrs.Max GardnerandJ.R. Davidson,ofEugene,Oreg., for the-C .I. O.Mr. Joseph D. Manders,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSSTATEMENT OF THE CASEUpon a petition duly filed on February 9, 1945, by Williamette ValleyDistrict Council chartered by United Brotherhood of Carpenters & Joinersof America, A. F. L., herein called the A. F. L., alleging that a question af-fecting commerce had arisen concerning the representation of employeesofFischer Lumber Co., herein called the Company, the National LaborRelations Board provided for an appropriate hearing upon due notice be-fore John E. Hedrick, Trial Examiner. Said hearing was held at Eugene,Oregon, on March 21, 1945. The Company, the A. F. L., and InternationalWoodworkers of America, Local No. 5-246, C. I. 0.,1 herein called theC 1 0., appeared and participated. All parties were afforded full oppor-tunity to he heard, to examine and cross-examine witnesses, and to intro-duce evidence bearing on the issues. The Trial Examiner's rulings madeat the hearing are free from prejudicial error and are hereby affirmed. Allparties were afforded an opportunity to file briefs with the Board.IThe motionof the C I 0to intervene was granted at the commencement of the hearing62 N L R B., No 75543 544DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYFischer Lumber Co., an Oregon corporation,is engaged in the businessof logging and milling lumber. The principal offices, woods, and mills,involved in the instant proceeding,are located nearMarcola,Oregon.The Company cuts approximately 30,000,000 board feet of lumber annu-ally.The Company'swoods supply approximately 60 percent of the neces-sary logs and rough lumber required, and approximately 40 percent isobtained from the open market.During the year 1944, practically theCompany's entire output of finished lumber products, -valued at approx-imately $800,000, was shipped to points outside the State of Oregon.The Company admits that its operations affect commerce within themeaning of the National Labor Relations Act, and we so find.II.THE ORGANIZATIONS INVOLVEDWillamette Valley District Council, chartered by United Brotherhoodof Carpenters & Joiners of America, affiliated with the American Feder-ation of Labor,is a labor organization admitting to membership employeesof the Company.InternationalWoodworkers of America, Local No. 5-246, affiliated withthe Congress of Industrial Organizations,is a labor organization admittingto membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn May 1, 1943, the Company and the C. I. O.entered into a collectivebargaining agreement.Said agreement provides that it shall be in effectuntilApril1, 1944, andfrom year to year thereafter unless either party"terminated"the agreementby noticeat least 65days prior to theexpiration date. The agreement further provides that the parties may"change the terms" by notice atleast 60 days prior to the expiration date;and that in the event negotiations,initiated as a result of a party's desireto "modify" continue beyond theanniversary date, the agreement shallremain in effect until a "new" agreement is reached,but shall terminateifnegotiations are discontinuedby either party. The agreementwas auto-matically renewedon April 1, 1944. In aletter receivedby the Companyon January 30. 1945, the A. F. L. notified the Companyof itsdesire to berecognized as the exclusive bargaining representativeof the Company'semployees.The Companyrefused to grant such recognition.At the hear-ing theCompany and the C I. O. contended that the A. FL.'s notice.received by the Companyless than 65 days, but more than 60 days, priorto the anniversary of the agreement,was not timely,and that the agree- FISCHER LUMBER CO.545ment, allegedly renewed on January 27, 1945, is a bar to a direction ofelection at this time.However, such contentions omit consideration ofthe 60-day "modification" provisions, which clearly empower either con-tracting party unilaterally to terminate the agreement after instituting ne-gotiations for changes therein.' Since the agreement was still terminableby either party, pursuant to these provisions, when the A. F. L. notifiedthe Company of its claim to represent the employees, the contract does notoperate to bar a determination of representatives!A statement of a Board agent, introduced into evidence at the hearing,indicates that A. F. L. represents a substantial number of employees inthe unit hereinafter found appropriate.'We find that a question affecting commerce has arisen concerning therepresentation of employees of the Company, within the meaning of Sec-tion 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNIT; THE DETERMINATION OF REPRESENTATIVESThe A. F L. and the C. I. O. contend that all production, maintenance,transportation, and construction employees of Fischer Lumber Co., locatedat or near Marcola, Oregon, including the filer, bull buck, hook-tender,°and all truck drivers who are employees of the Company, but excludingthe shipping -clerk and all other clerical employees, the road engineer, thewoods superintendent, general superintendent of the sawmill, sawmill fore-man, and all other employees with supervisory authority, constitute theappropriate unit for bargaining purposes. Since 1941 the Company andthe C. I. 0 have bargained on the basis of an agreed unit substantially thesame as the proposed unit, but such unit excluded "independent contrac-tors" and their employees e The Company now opposes the inclusion with-in the proposed unit of the filer and bull buck, who it contends are super-visory employees, and further contends that the truck drivers are notemployees of the Company.Filer and bull buck.The filer and bull buck are jointly in charge ofapproximately 30 fallers and buckers.' They mark the logs for the fallers2 SeeMatter of Ded,nmc Foundry & Machine Company,50 N L R B 1019,Matte, of NestleMilk Products,56 N L R B 11609 SeeMatter of Mill B, Incorporated,40 N L R 11 3464Tlic Field Examiner reported that the A F I. sulmutted 38 cards, which bear apparently gcuuureoriginal signatures, corresponding with the names on the Company's pa} loll of Fehiuary 12, 1945,which containued the names of 94 employees in the alleged appropriate unit All of the cards weredated either in January of Februai y 1945At the hearing, iepresentatives of the A F L presentedto the Trial Examiner five certificates of designation, each bearing apparently original and genuinesignatures,allof which were dated in March 1945The agreement between the C 1 0 and the Company was submitted by the C T 0 as evidence ofits representation.6 All the parties are in agreement that the hooktendei does not exercise supervisory authoritywithin the meaning of our customary definition0SeeMatterof FischerLumber Company, Inc,31N L R B 828Neither the filer nor the bull buck has authoity to supervise the other 546DECIS[ONS OF NATIONAL LABOR RELATIONS BOARDand buckers, and are responsible for the scaling of these two types ofemployees.' The filer and bull buck earn less than the employees undertheir supervision. The Company states that these employees have authori-ty to hire and discharge, but have in fact exercised such authority to aminimum extent during the past 3 years.' The employees in question fallwithin the class of minor supervisory employees with which we wereconcerned inMatter of Coos Bay Lumber Company."In view of thecustom in the Northwest logging industry discussed in that decision, wefind it unnecessary to decide whether or not the filer and bull buck in-volved herein are supervisory employees within the meaning of our usualdefinition, and we shall include them in the unit. We shall exclude there-from all supervisory employees in the woods with the rank of camp fore-man or above, as well as all supervisory employees in the sawmill andplaning mill who come within our customary definition.Truck drivers.The Companypurchases logs from K. C. Johnson, whouses approximately three trucks to haul said logs from his woods to themill of the Company. It appears that K. C. Johnson has an establishedplace of business, and hold himself out to the public generally as a dis-tributor of logs.' We find the said Johnson to be an independent contractorThe evidence does not indicate that the Company is an employer or co-employer of Johnson's employees.We shall, therefore, exclude such em-ployees from the unit.The legal title to the trucks which transport logs from the Company'swoods to the mill is vested in persons other than the Company. DaleFischer, vice president and stockholder-of the Company, owns approxi-mately three trucks ; L. G. Cornwall, the Company's logging superintend-ent, owns approximately three trucks. The Company contends that Fisch-er and Cornwall are independent contractors; and that the drivers of theirtrucks are employees of these contractors, over which the Company al-legedly exercises no control.On the above basis, the Company urgesexclusion of such truck drivers from the appropriate unit. The said Fischerand Cornwall allegedly hue and discharge the truck drivers" The Com-pany, however, services the above trucks in its machine and repair shops.The truck drivers are directed by the Company in the performance oftheirwork. Fischer and Cornwall do not have an established place ofbusiness, nor do they perform trucking operations for customers other than8The filet devotesappioximately 50 percent of his time to the manual function of filing saws,but his remaining functions place him within the category of a "bull buck."9The recordis not definitive of the quantum of supervisory authority delegated to of exercisedby the filer and the bull buck1062N i, R B 9311 CfMatter ofMniphyTimber Company,37 N L R B 48712 Fischer and Cornwall aie both agents of the Company and alleged independent contractoi sTheir dual personality renders it difficult to determine in what capacity their official acts areperformed. FISCHERLUMBER Co.547the Company. The Company permits some of its personnel to performbookkeepingoperationsfor Fischer and Cornwall, whose books of accountare kept in the Company's offices? Fischer and Cornwall are paid by theCompany on the basis of the number of thousand of board feet of lumberhauled. In some instances the drivers of Fischer's and Cornwall's trucksare paid with Company checks." A Company witness testified that com-pany checks were issued to these truck drivers "as a matter of conveni-ence." The record further reveals that the Company employed one of thesetruck drivers as a choke setter, and issued one check in payment for suchservices and truck driving. These drivers haul practically the Company'sentire output of logs from the woods to the mill. The trucking operationsare clearly integrated with the other functions of the Company. Underthese circumstances, we are of the opinion that the Company exercisessuch dominion and control over the industrial life of the truck driversthatit is, in fact,an employer of said drivers within the meaning of theAct.' For the foregoing reasons we conclude that the drivers of trucksu\\ ned by Fischer and Cornwall may properly be included in the bargaln-ing unit.However, in view of the fact that said employees were not in-cluded in the. prior bargaining unit, we shall conduct a separate electionamong them to determine their desires in respect to the matter. We shallalso conductan electionamong the other production, maintenance, trans-portation, and construction employees of the Company. If the truck driversselect the same union as selected by the production and maintenancegroup, they will have thereby indicated their desire to be included in aunit with the general production and maintenance group, and will becomea part of suchunit."We shall make no finding with respect to the appro-priate unit pending the outcome of the elections.We shall accordingly direct that separate elections be held among theemployees in the separate voting groups described below who were em-ployed during the pay-roll period immediately preceding the date of theDirection of Elections herein, subject to the limitations and additions setforth in the Direction :1.All truck drivers employed by the Company, excluding the truckdrivers employed by K. C. Johnson.2.All other production, maintenance, transportation, and constructionemployees of the Company, located at or near Marcola, Oregon, includinglaIt appears that Fischer and Cornwall pay such individuals for services rendered.11 In other instances the Company reimburses them for services rendered in the following manner:(a)A portion of the total indebtedness is paid into a checking account(the pool)againstwhich Fischer and Cornwall may issue checks.(b)Another portion is paid directly to Fischer and Cornwall.16 SeeMatter of Seattle Post-IntelligencerDepartment of HearstPublications,Inc , 9 NL. R B.1262;Matter of John Yasek,37 N L R B. 156,Matter of The Kelly Company,34 N L R B 325,Matter of Murphy Lumber Company, supra,ofMatter of Hearst Publications,Incorporated, 2_fN. L. R B. 619.16 SeeMatter ofPittsburghEquitableMete, Company,61N L R B 880 548DECISIONS OF NATiOi\NAL LABOR RELATIONS BOARDthe filer, bull buck, and hook tender, but excluding all office and clericalemployees,shipping clerk,the road engineer,thewoods superintendentand all other supervisory employees in the woods having the rank of campforemen or above, and the sawmill foreman and all other supervisory em-ployees in the sawmill and planing mill having the authority to hire, pro-mote, discharge, discipline, or otherwise effect changes in the status ofemployees, or effectively recommend such action.DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article I H, Section 9, of National Labor Relations BoardRules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representativesfor the purposes of collective bargaining with Fischer Lumber Co., Mar-cola,Oregon,elections by secret ballot shall be conducted as early as pos-sible, but not later than thirty(30) days from the date of this Direction,under the direction and supervision of the Regional Director for the Nine-teenth Region,acting in this matter as agent for the National Labor Rela-tions Board,and subject to Article III,Sections 10 and 11, of said Rulesand Regulations, among the employees in each of the voting groups de-,,cribed in Section IV,supra,who were employed during the pay-roll periodimmediately preceding the date of this Direction, including employees onvacation or temporarily laid off, and including employees in the armedforces of the United States who present themselves in person at the polls,but excluding those employees who have since quit or been dischargedfor cause and have not been rehired or reinstated prior to the date of theelection, to determine whether they desire to be represented by WillametteValley District Council, chartered by the United Brotherhood of Carpen-ters & Joiners of America, A. F. L., or by International Woodworkers ofAmerica, Local No. 5-246, C. I O., forthe purposes of collective bargain-ing, or by neither.MR. GERARD D. REILLY, concurring:Although I concur in the conclusions reached in the majority opinion,Idisagree with the basis assigned therein for the inclusion of the filer andbull buck in the appropriate unit, for the reasons stated in my dissentingopinions inMatter of Packard Motor Car Company,"andMatter bf CoosBay Lumber Company.19 Iwould include the filer and bull buck on theground that they do not in fact exercise supervisory authority within themeaning of our customary definition.17 61 N L R B 41sSupra